Citation Nr: 1632392	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for coronary heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a neurological disability, claimed as peripheral neuropathy of the upper and lower extremities.

5.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision (notice issued in January 2008) of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously considered this matter in November 2015, at which time it remanded the issues currently on appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran currently has coronary heart disease.

2.  The weight of the evidence is against a finding that the Veteran has a current neurological disability that is related to service, to include as secondary to diabetes.

3.  The weight of the evidence is against a finding that the Veteran currently has peripheral vascular disease.

CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a neurological disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in June 2007, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in November 2007 and March 2010 to determine the nature and etiology of the Veteran's claimed disabilities.  Pursuant to the November 2015 Board remand, VA obtained an addendum opinion with regard to the issue of service connection for a neurological disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disabilities being adjudicated in this decision.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Coronary Heart Disease

The Veteran is claiming service connection for coronary heart disease, to include as secondary to his service-connected diabetes.  

The Veteran is competent to report his observable symptoms and history, including the onset and timing of any cardiovascular difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific cardiovascular condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

A November 2007 VA examination contained a finding that the Veteran did not have coronary heart disease, based on a December 2006 stress test.  At a subsequent March 2010 VA examination the Veteran denied heart disease.  He only had a positive history of hypertension.  Additionally, VA treatment records are negative for a diagnosis of coronary heart disease.  Rather, they contain multiple reports in which the Veteran's heart was found to be functioning within normal levels.  

The Board notes that in February 2009, the Veteran submitted a medical opinion from a VA treatment provider.  In a three-sentence opinion, the provider asserted that coronary artery disease is indirectly related to diabetes.  As already stated, the medical evidence is negative for a diagnosis of coronary artery disease at any time during the appeal period.  Furthermore, the February 2009 opinion does not establish such a diagnosis.  Rather, it omits any description or discussion of the Veteran's disability picture.

In sum, the most probative evidence weighs against a finding that the Veteran does has a current diagnosis of coronary heart disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a coronary heart disease must be denied.  38 C.F.R. §§ 3.102, 3.303.

Neurological Disability

The Veteran also seeks service connection for a neurological disability (initially claimed as peripheral neuropathy), as secondary to his service-connected diabetes mellitus.  The November 2007 VA examination shows a diagnosis of lumbar and cervical radiculopathy.  The examiner opined that the Veteran's radiculopathy was not due to his diabetes or was aggravated by it.  The examiner reasoned that the radiculopathy was due to the Veteran's degenerative disc disease of the cervical and lumbar spine, and not to his diabetes.  The March 2010 VA examination is also negative for peripheral neuropathy.  

VA treatment dated in January 2007 shows diagnoses of right meralgia paresthetica, lumbar radiculopathy, and right occipital neuralgia.  Pursuant to the November 2015 Board remand, VA obtained an addendum opinion as to whether any of these conditions was due to or had been aggravated by the Veteran's service-connected diabetes.  In a February 2016 opinion, a VA examiner explained that both conditions had very specific non-diabetic etiologies and were therefore less likely as not due to or aggravated by the Veteran's diabetes.  The examiner explained that meralgia paresthetica is due to entrapment of the lateral femoral cutaneous nerve, while occipital neuralgia originates in the neck and is not a peripheral nerve condition, adding that peripheral neuropathy does not involve occipital neuralgias.

The Board notes that, in February 2009, the Veteran submitted a medical opinion from a VA treatment provider.  In a three-sentence opinion, the provider asserted that diabetes is directly related to peripheral neuropathy.  As already stated, the medical evidence is negative for a current diagnosis of peripheral neuropathy.  Furthermore, the February 2009 opinion does not establish such a diagnosis.  Rather, it omits any description or discussion of the Veteran's disability picture.

In sum, the preponderance of the evidence is against a finding that the Veteran has a current neurological disability that is related to service, to include as secondary to his service-connected diabetes.  As such, service connection is not warranted.

Peripheral Vascular Disease

The Veteran is claiming service connection for peripheral vascular disease, to include as secondary to his service-connected diabetes.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of any vascular difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific vascular condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

At a November 2007 VA examination the Veteran denied any signs or symptoms of peripheral vascular disease, and the examiner found no evidence of it.  See also March 2010 VA examination (denying symptoms of peripheral vascular disease).  Additionally, VA treatment records are negative for a diagnosis of peripheral vascular disease.  

The Board notes that, in February 2009, the Veteran submitted a medical opinion from a VA treatment provider.  In a three-sentence opinion, the provider asserted that diabetes is directly related to peripheral vascular disease.  As already stated, the medical evidence is negative for a current diagnosis of peripheral vascular disease.  Furthermore, the February 2009 opinion does not establish such a diagnosis.  Rather, it omits any description or discussion of the Veteran's disability picture.

In sum, the most probative evidence shows that the Veteran does not have a current diagnosis of peripheral vascular disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for peripheral vascular disease must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for coronary heart disease is denied.

Service connection for a neurological disability is denied.

Service connection for peripheral vascular disease is denied.


REMAND

With regard to the issue of service connection for hypertension, the Veteran, through his representative, has suggested that there might be a link between his hypertension and his service-connected PTSD, and identified medical literature that purportedly supports such a connection.  See July 2016 appellate brief.  He has also asserted that VA overlooked whether his hypertension has been aggravated by his service-connected diabetes.  The Board acknowledges that the November 2007 and March 2010 VA examinations focused only on the link between hypertension and diabetes.  The March 2010 VA examiner did consider whether the Veteran's hypertension was worsened or increased by his diabetes, but did not provide a rationale for her negative answer.  As such, the Board finds, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Similarly, VA examiners have not properly considered whether there is a link between the Veteran's service-connected PTSD and his claimed ED.  The November 2007 and March 2010 VA examinations focused only on the link between ED and diabetes.  Each time, the examiner opined that the Veteran's ED is less likely as not related to his diabetes.  Nevertheless, the examiners disagreed as to the likely cause.  The November 2007 VA examiner indicated that the Veteran's ED was likely due to his age and psychiatric disability, while the March 2010 VA examiner stated that it was likely due to the Veteran's hypertension medication.  More recently, in a February 2016 VA addendum opinion (obtained pursuant to the November 2015 Board remand), a third VA examiner opined that the Veteran's ED was less likely than not proximately due to or the result of his service-connected diabetes.  The examiner explained that ED can result from local nerve damage (neuropathy) and also impaired blood flow, as in cardiovascular diseases, being especially common in relation to hypertension, which the Veteran has had since the 1970s.  The examiner noted that VA treatment records from 2007 through 2009 were negative for neuropathy.  The examiner concluded that the condition was likely related to the Veteran's longstanding hypertension and associated treatment, and less likely as not to be due to or have been aggravated by his diabetes or his diabetes medications.  In view of the above, the Board finds that the issue of service connection for ED must be remanded for a VA opinion that considers whether the Veteran's ED was caused or has been aggravated by a service-connected disability other than diabetes, to include his PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the appropriate VA examiner to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's hypertension at least as likely as not (probability of 50 percent or more) related to service?  

(b)  If not, is his hypertension at least as likely as not proximately due to, or a component of, any of his service-connected disabilities, to include his PTSD?  Please consider and discuss the medical literature cited by the Veteran in his July 2016 appellate brief.

(c)  If not, then is it at least as likely as not that his hypertension has been aggravated (permanently worsened beyond it natural progression) by any of his service-connected disabilities, to include his PTSD?  Again, please consider and discuss the medical literature cited by the Veteran in his July 2016 appellate brief.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Is the Veteran's ED at least as likely as not (probability of 50 percent or more) related to service?  

(b)  If not, is his ED at least as likely as not proximately due to, or a component of, any of his service-connected disabilities, to include his PTSD?

(c)  If not, then is it at least as likely as not that his ED has been aggravated (permanently worsened beyond it natural progression) by any of his service-connected disabilities, to include his PTSD?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


